       Case 4:19-cv-00892-HSG Document 49 Filed 04/22/19 Page 1 of 2



 1

 2

 3

 4
                               IN THE UNITED STATES DISTRICT COURT
 5
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                             OAKLAND DIVISION
 7

 8   STATE OF CALIFORNIA, et al.;                         ORDER ON JOINT ADMINISTRATIVE
                                              Plaintiffs, MOTION FOR RELIEF FROM
 9                                                        AUTOMATIC REFERRAL TO THE ADR
                    v.                                    MULTI-OPTION PROGRAM
10
     DONALD J. TRUMP, in his official
11   capacity as President of the United States of
     America, et al.;
12
                                           Defendants.     Case No. 4:19-cv-00872-HSG
13

14

15   SIERRA CLUB and SOUTHERN
     BORDER COMMUNITIES COALITION,
16                            Plaintiffs,
17             v.

18   DONALD J. TRUMP, President of the
     United States, in his official capacity, et al.;
19
                                           Defendants.     Case No. 4-19-cv-00892-HSG
20

21

22

23

24

25

26

27

28
              Order on Joint Admin. Mot. for Relief from Automatic Referral to ADR Multi-Option Program
                                     (4:19-cv-00872-HSG; 4:19-cv-99892-HSG)
       Case 4:19-cv-00892-HSG Document 49 Filed 04/22/19 Page 2 of 2



 1          The parties have filed a Joint Administrative Motion for Relief from Automatic Referral
 2   to the ADR Multi-Option Program. Having considered the parties’ motion and all materials
 3   submitted in relation thereto, and good cause having been shown,
 4          IT IS THEREBY ORDERED that the parties’ Joint Administrative Motion for Relief
 5   from Automatic Referral to the ADR Multi-Option Program is GRANTED;
 6          AND IT IS FURTHER ORDERED that the parties be, and they hereby are, excused from
 7   mandatory participation in the Court’s Alternative Dispute Resolution Multi-Option Program.
 8          IT IS SO ORDERED.
 9   Dated: April 22, 2019
                                                              __________________________________
10                                                            The Honorable Haywood S. Gilliam, Jr.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         1
             Order on Joint Admin. Mot. for Relief from Automatic Referral to ADR Multi-Option Program
                                     (4:19-cv-00872-HSG; 4:19-cv-99892-HSG)
